Citation Nr: 1000524	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date, prior to March 21, 2006, 
for a grant of entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from April 1957 to April 1959 and from December 
1961 to December 1968.  The veteran died in March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and November 2006 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which granted 
entitlement to death pension benefits, and ultimately 
assigned an effective date of March 21, 2006, the date of 
receipt of the appellant's claim.  The appellant appealed as 
to the March 21, 2006 effective date assigned.  Although the 
issue in the statement of the case refers to a date of April 
1, 2006, this merely refers to the effective date for 
payments of those benefits to commence.  See 38 C.F.R. § 3.31 
(2009). 

In the appellant's December 2007 substantive appeal, VA Form 
9, she requested a Board hearing in Washington, D.C.; 
however, she later withdrew her request in November 2008.


FINDINGS OF FACT

1.  Following the Veteran's death in March 1989, the 
appellant filed an original claim for death pension benefits 
in April 1989; in October 1989, the RO granted death pension 
benefits, effective March 1, 1989.

2.  In an August 1990 letter the RO notified the appellant 
that she must submit certain evidence within 60 days, 
otherwise her benefits would be terminated; and the appellant 
did not respond or appeal within a year of receiving this 
notice. 

3.  The appellant did not appeal or allege clear and 
unmistakable error with an August 2004 determination which 
denied entitlement to death pension benefits.

4.  The appellant submitted a new claim for death pension 
benefits on March 21, 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to March 21, 2006 
for the grant of death pension benefits have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.152, 3.158, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provide among 
other objectives, for notice and assistance to be provided to 
claimants under certain circumstances.  Under 38 U.S.C.A. § 
5103, VA must notify the claimant of any information or 
evidence not of record that is necessary to substantiate the 
claim, as well as what parts of that information or evidence 
VA will seek to provide, and what parts VA expects the 
claimant to provide.  38 C.F.R. § 3.159(b).  

Generally, VA must provide required notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VCAA has no effect on an appeal if the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (August 30, 2001).  

With the issue on appeal here, the law, and not the facts, is 
dispositive.  For that reason VCAA is not applicable so as to 
require further notice or assistance on this matter.  VCAA 
has no material effect on adjudication of the claim for death 
pension benefits currently before the Board.  See Mason v. 
Principi, 16 Vet. App. 129 (2002) (VCAA not applicable to 
nonservice-connected pension claims in which the law and not 
the evidence was dispositive).  In Dela Cruz v. Principi, 15 
Vet. App. 143 (2001), the Court held that the enactment of 
the VCAA does not affect matters on appeal when the question 
is one limited to statutory interpretation.  See also Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.). 

In this case, the earliest possible date permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, in which a claim cannot be substantiated 
because there is no legal basis for the claim, or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, VA is not required to meet the duty to 
assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.

II.  Analysis

The appellant claims entitlement to an effective date prior 
to March 21, 2006 for entitlement to death pension benefits.  
She requests that the date go back to the time in July 2004 
when she filed a claim for dependency and indemnity 
compensation (DIC) benefits shortly after her daughter's 
death.

Death pension is a benefit payable to a veteran's surviving 
spouse or child because of the veteran's nonservice-connected 
death.  Basic entitlement exists if (i) the veteran served 
for ninety days or more during a period of war; or (ii) was, 
at the time of death, receiving or entitled to receive 
compensation or retirement pay for a service-connected 
disability; and (iii) the surviving spouse meets the net 
worth requirements of 38 C.F.R. § 3.274 and has an annual 
income not in excess of the maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 
101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for death benefits to 
be paid to any individual under the laws administered by VA. 
38 C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.  5110(a) (West 2002); 38 
C.F.R. § 3.400.   

For awards based on claims received between October 1, 1984 
and December 9, 2004, the effective date of an award based on 
an original claim for non service-connected death after 
separation from service shall be the first day of the month 
in which the veteran's death occurred if the claim is 
received within 45 days after the date of the veteran's 
death; otherwise, it is the date of receipt of the claim.  
For awards based on claims received on or after December 10, 
2004, the effective date of an award based on an original 
claim for nonservice-connected death after separation from 
service shall be the first day of the month in which the 
veteran's death occurred if the claim is received within one 
year after the date of the veteran's death; otherwise, it is 
the date of receipt of the claim. 38 C.F.R. § 3.400(c)(3).

If evidence requested in connection with a claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
the 1-year period, further action will not be taken unless a 
new claim is received.  Should the right to benefits be 
finally established, pension based on such evidence shall 
commence not earlier than the date of filing the new claim. 
38 C.F.R. § 3.158 (2009).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2009).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written. When a claim has been filed which 
meets the requirements of § 3.151 or § 3.152, an informal 
request for increase or reopening will be accepted as a 
claim. 38 C.F.R. 
§ 3.155 (2009).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a).

The Court has determined in Isenhart v. Derwinski, 3 Vet. 
App. 177 (1992) that a claim for dependency and indemnity 
compensation (DIC) benefits constitutes a claim for death 
pension.

The Veteran died in March 1989.  The following is the 
procedural history, following the Veteran's death, of various 
claims made by the appellant for death related benefits.

In April 1989 the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Spouse or Child (Including 
Accrued Benefits and Death Compensation, Where Applicable).  
In an October 1989 letter the RO notified the appellant of 
its decision to grant her claim for death pension benefits, 
effective from March 1, 1989.  At that time the RO notified 
the appellant that her award was based on countable annual 
income cited in the letter, and that she must notify the RO 
immediately of any changes in family income.

In a November 1989 rating decision the RO denied entitlement 
to service connection for the cause of the Veteran's death.  
The appellant did not appeal the denial. 

In a May 1990 letter the RO notified the appellant that the 
RO had not received an Eligibility Verification Report (EVR), 
VA Form 21-0519 sent to her in March 1990 for completion.  
The RO notified her that she must return the completed and 
signed EVR by the date on the form, and if not received by 
then, the RO must withhold payment that would normally be 
received on about June 1, 1990.  She was notified that if the 
RO did not receive that form, VA must terminate benefits 
effective March 1, 1989.   

In May 1990 the appellant submitted a claim for service 
connected death compensation.  In response, in an October 
1990 letter the RO notified the appellant of its decision to 
deny service connection for the cause of the Veteran's death; 
noting that this claim had been denied previously in November 
1989.  The appellant did not appeal the denial. 

In an August 1990 letter the RO notified the appellant that 
based on information contained in an EVR received from the 
appellant in July 1990, that her benefits were suspended.  
The RO notified the appellant to submit certain Social 
Security Administration documents within 60 days; and 
informed her that otherwise, based on available evidence, her 
benefits would be terminated at the beginning of the EVR 
period or the end of the month to the date of the income 
increase, whichever was earlier.  

The appellant did not send any requested evidence or 
arguments pertaining to this matter.  If evidence requested 
in connection with a claim is not furnished within one year 
after the date of request, the claim will be considered 
abandoned.  After the expiration of the 1-year period, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158 (2009).

Review of the claims file reflects that the appellant did not 
submit any requested documents and that her benefits were 
terminated as indicated in the RO's August 1990 letter to the 
appellant.  The appellant did not appeal the decision to 
suspend and then terminate death pension benefits.  

In May 2001 the appellant submitted an application for 
entitlement to Dependency and Indemnity Compensation on a VA 
Form 21-534.  In response, in an April 2002 rating decision, 
the RO denied a claim for Dependency and Indemnity 
Compensation under provisions of 38 U.S.C.A. § 1318 (West 
2002) (Benefits for survivors of certain veterans rated 
totally disabled at time of death).  The appellant did not 
appeal the denial.

In a VA Form 21-4138 submitted in March 2002, the appellant 
claimed entitlement to "widow pension with one dependent."  
In June 2002 the RO notified the appellant of the RO's 
decision to deny the March 2002 claim for death benefits 
(dependency and indemnity compensation, death pension, and 
accrued benefits) on the basis that evidence showed that her 
income effective April 1, 2002 exceeded the maximum annual 
death pension limit set by law.  The appellant did not appeal 
the denial.

In July 2004 the appellant submitted an application for 
entitlement to Dependency and Indemnity Compensation on a VA 
Form 21-534.  In response, in an August 2004 letter the RO 
notified the appellant of its decision to deny the claim for 
death benefits (dependency and indemnity compensation, death 
pension, and accrued benefits), on the basis that evidence 
showed that her income effective August 1, 2004 exceeded the 
maximum annual death pension limit set by law.  The appellant 
did not appeal the denial.

On March 21, 2006, the RO received the appellant's request to 
reopen a claim for DIC (Dependency and Indemnity 
Compensation) benefits, claimed on the basis that the Veteran 
died due to a service-connected condition.  In response, in a 
June 2006 rating decision the RO denied a claim for service 
connection for the cause of death of the Veteran.  

On June 27, 2006 the RO received correspondence from the 
appellant in which she asked that VA consider her for non-
service-connected death pension.  In response, in an August 
2006 letter the RO notified the appellant of its decision to 
grant her entitlement to death pension benefits, effective 
June 27, 2006; with payment based on the appellant being a 
surviving spouse with no dependents.

In a VA Form 21-4138, Statement in Support of Claim, received 
in September 2006, the appellant stated that the effective 
date assigned by the RO in its August 2006 letter was in 
error.  She thereby disagreed with the RO's August 2006 
decision to assign an effective date of June 27, 2006 for the 
grant of death pension benefits; constituting a notice of 
disagreement from that decision.  

In response, in a November 2006 letter the RO notified the 
appellant of its decision to grant an effective date of March 
21, 2006 for the grant of death pension benefits, on the 
basis that the appellant had submitted a claim for such 
benefits on that date.  

Thereafter in June 2007, the appellant submitted a notice of 
disagreement as to the effective date of March 21, 2006 for 
the grant of death pension benefits.  In that notice, she 
argued entitlement to an earlier effective date on the basis 
that she had first claimed death pension on July 7, 2004, two 
months after her daughter died and Social Security 
Administration benefits were terminated.  The appellant 
thereafter perfected the appeal of the earlier effective date 
claim, which is currently on appeal before the Board. 

In summary, in October 1989 the RO granted the appellant 
death pension benefits effective from March 1, 1989.  As 
reflected in the August 1990 notice letter to the appellant, 
the RO later terminated these benefits in 1990.  The 
appellant did not appeal that action and the decision to 
terminate became final.  38 U.S.C.A. §§ 7104, 7105(c); 38 
C.F.R. §§ 3.160(d), 20.302(a).  

Thereafter, the appellant submitted claims for death 
benefits, including death pension benefits, in May 2001, 
March 2002, and July 2004, which were denied by the RO in 
determinations in April 2002, June 2002, and (most recently) 
in August 2004, respectively.  The appellant did not appeal 
any of these three denials.  The appellant did not initiate 
an appeal of any of the previous determinations, nor has she 
alleged that these determinations were made with clear and 
unmistakable error (CUE).  Prior unappealed decisions of the 
RO are final.  38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 
3.160(d), 20.302(a).  

Absent a finding of clear and unmistakable error (CUE) in a 
prior final decision, the effective date assigned can be no 
earlier than that date.  No revision to a prior final 
decision may be made absent a finding of CUE or a finding of 
non-finality.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.400(k); 
Best v Brown, 10 Vet. App. 322 (1997) (RO decision rendered 
non-final for insufficient notice); See also Link v. West, 12 
Vet. App. 39, 44 (1998) (holding that CUE claim does not 
exist, as matter of law, where there is no prior final RO 
decision).

There were also no communications sent by the appellant after 
the August 2004 RO determination-the last final decision on 
this matter-that could be construed as a new claim for death 
pension benefits after the date of the August 2004 
determination and prior to March 21, 2006 (when the claim now 
on appeal was received).

On March 21, 2006 the appellant submitted a claim for 
Dependency and Indemnity Compensation benefits.  This was 
ultimately treated by the RO as a new claim for death pension 
benefits.  In August 2006, the RO granted entitlement to 
death pension benefits, and ultimately in November 2006 
assigned the benefits an effective date of March 21, 2006, 
based on the date the claim was received.  Based on this date 
of claim, the correct effective date for entitlement to death 
pension benefits was March 21, 2006; thereby making the 
correct effective date for payments April 1, 2006.  See 
38 C.F.R. § 3.31.  Accordingly, for the reasons and bases 
discussed above, the appellant's appeal must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

An earlier effective date than March 21, 2006 for entitlement 
to death pension benefits is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


